Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims have been renumbered as shown below:

Claim 1 is not renumbered
Claims 4 - 7 have been renumbered as claims 2 - 5 respectively
Claim 19 has been renumbered as claim 6
Claims 8 - 9 have been renumbered as claims 7 - 8 respectively
Claim 20 has been renumbered as claim 9
Claim 10 is not renumbered
Claims 13 - 18 have been renumbered as claims 11 - 16 respectively


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 was filed after the mailing date of the Notice of Allowance on 8/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Applicant’s amendment filed 7/23/2021 has been fully considered and as a result claims 1, 4 - 10, 13 - 20 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 7/23/2021, page 10, section III), the prior art of record, including Jain fail to teach or suggest: 
“performing network registration according to the network selection parameter by configuring a highest network selection priority for a target network indicated by the network selection parameter for network registration of the terminal when the network selection parameter is taken as prior information.”
Claims 1, 4 - 10, 13 - 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632